Citation Nr: 1022597	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for hypertensive heart 
disease, to include as due to herbicide exposure or service-
connected diabetes mellitus, type II.

2.  Entitlement to service connection for a cerebrovascular 
accident, to include as due to herbicide exposure or service-
connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After reviewing the Veteran's claims file, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to assist.  VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Review of the Veteran's claims file reflects that there are 
additional treatment records pertinent to the Veteran's 
claims and identified by the record which have not been 
requested by the RO.  Specifically, during his March 2010 
hearing before the Board, the Veteran identified additional 
private treatment records which have not been associated with 
the claims file.  Although the record reflects that treatment 
records from the Springer Clinic are of file, the Veteran 
specifically stated that he had treatment from Dr. Carr at 
the Springer Clinic (now Warren Medical).  Review of the 
records from the Springer Clinic which are in the claims file 
do not show any treatment records from Dr. Carr.  In 
addition, the Veteran reported that he had treatment from Dr. 
Covillo at Hillcrest Hospital, and those records are not in 
the Veteran's claims file.  Therefore, the RO should, with 
the assistance of the Veteran, attempt to obtain the 
Veteran's records from the Dr. Carr at the Springer Clinic 
(now Warren Medical) and from Dr. Covillo at Hillcrest 
Hospital, as well as the records of any other medical 
treatment provider that the Veteran may have seen for his 
hypertensive heart disease or cerebrovascular accident.  

After obtaining all additional private medical treatment 
records, the RO should provide the Veteran with a VA 
examination to determine the etiology of his hypertensive 
heart disease and cerebrovascular accident, and specifically 
to provide opinions on whether the Veteran's hypertensive 
heart disease and cerebrovascular accident are directly 
related to service, related to his confirmed inservice 
exposure to Agent Orange, or related to his service-connected 
diabetes mellitus, type II.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers, to 
include Dr. Carr at the Springer Clinic 
(now Warren Medical) and Dr. Covillo at 
Hillcrest Hospital, who have treated him 
for his hypertensive heart disease and 
cerebrovascular accident since service 
discharge.  The RO must then attempt to 
obtain copies of the related medical 
records that are not already in the claims 
folder, to include all updated VA 
treatment records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records, the RO is unable to secure same, 
the RO must notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

2.  Thereafter, the RO must provide the 
Veteran with the appropriate VA 
examination to determine the etiology of 
his cerebrovascular accident and 
hypertensive heart disease.  The Veteran's 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based upon review of the 
service and postservice medical records, 
the examiner must provide opinions as to 
whether the Veteran's cerebrovascular 
accident and hypertensive heart disease 
are directly related to the Veteran's 
active duty service, related to the 
Veteran's confirmed inservice exposure to 
Agent Orange, or related to the Veteran's 
service-connected diabetes mellitus, type 
II.  A complete rationale for all opinions 
must be provided.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If either of the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

